—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 15, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
Since defendant raised no objection to the court’s supplemental agency instructions, his current challenge to those instructions is unpreserved notwithstanding his prior requests to charge (see, People v Whalen, 59 NY2d 273, 280), and we decline to review it in the interest of justice. Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Friedman JJ.